UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
____________________________________________

BARRY HAYWOOD, JR.,

                                      Plaintiff,
       vs.                                                           9:18-CV-01097
                                                                     (MAD/DEP)
JEFF FULLER, Corrections Officer, Mid-State
Correctional Facility; JESSICA DENNY,
Offender Rehabilitation Coordinator, Mid-State
Correctional Facility; ROBERT HART, Sergeant,
Mid-State Correctional Facility,
                                   Defendants.
____________________________________________

APPEARANCES:                                         OF COUNSEL:

BARRY HAYWOOD, JR.
18-R-1006
Mid-State Correctional Facility
P.O. Box 2500
Marcy, New York 13403
Plaintiff pro se

OFFICE OF THE NEW YORK                               NICHOLAS LUKE ZAPP, AAG
STATE ATTORNEY GENERAL
The Capitol
Albany, New York 12224
Attorney for Defendants

Mae A. D'Agostino, U.S. District Judge:

                         MEMORANDUM-DECISION AND ORDER

                                      I. INTRODUCTION

       Plaintiff brought this action pursuant to 42 U.S.C. § 1983, alleging violations of his civil

rights while he was an inmate in the custody of the New York State Department of Corrections

and Community Supervision ("DOCCS"). See generally Dkt. No. 1. The complaint alleges

claims based on free speech, due process, excessive force, failure to protect, and denial of medical

treatment. See Dkt. No. 1 at 5. Only Plaintiff's Eighth Amendment claims of excessive force and
failure to protect survived initial review. See Dkt. No. 8 at 19-20. These claims were filed

against Defendants Fuller, Hart, and Denny, employees of DOCCS. See id; Dkt. No. 1 at 1.

       On March 15, 2019, Defendants moved for summary judgment as to the remaining Eighth

Amendment claims on the ground that Plaintiff failed to exhaust administrative remedies pursuant

to 42 U.S.C. § 1997e(a) of the Prison Litigation Reform Act ("PLRA"). See Dkt. No. 17-1 at 3.

In an April 16, 2019 Order, Report, and Recommendation, Magistrate Judge David E. Peebles

recommended that Defendants' motion for summary judgment be granted and that Plaintiff's

complaint be dismissed in its entirety on grounds of (1) failure to exhaust administrative remedies

and (2) failure to comply with the procedural rules of the court. See Dkt. No. 22 at 2.

                                       II. BACKGROUND

       Plaintiff was an inmate at Mid-State Correctional Facility ("Mid-State") at the time he

filed his complaint on September 13, 2018. See Dkt. No. 1 at 1, 2, 5. Plaintiff alleges that, on

August 21, 2018 at approximately 1:30 p.m., Defendant Fuller and Defendant Hart assaulted him

and Defendant Denny failed to prevent the assault. See Dkt. No. 1 at 5. According to the

complaint, Defendants Fuller and Hart "threw" Plaintiff onto a wall. See id. Defendant Fuller

kicked Plaintiff's legs out from under him, causing Plaintiff to strike his head against a wall and

lose consciousness. See id. When Plaintiff regained consciousness, Defendant Fuller was kicking

him in the groin area. See id. After the assault, Plaintiff claims that he was taken to receive

medical treatment. See id.

       On August 23, 2018, Plaintiff filed a grievance regarding the alleged assault at Mid-State

through the DOCCS Inmate Grievance Program ("IGP"). See Dkt. No. 17-3 at ¶ 10 and exh. B.

Due to the nature of Plaintiff's grievance, it was forwarded directly to the Mid-State

Superintendent for review and response. See id. at ¶ 11. The Superintendent denied Plaintiff's

                                                  2
grievance in a written decision dated November 29, 2018. See id. at ¶ 11 and exh. C. Plaintiff

did not appeal the Superintendent's decision. See id. at ¶ 13; Dkt. No. 17-4 at ¶ 13 and exh. A.

Plaintiff had knowledge of the proper procedure of the IGP, as he attended the Mid-State

orientation program, detailing the IGP procedures, and also received a letter from the Assistant

Director of the IGP, reminding Plaintiff of those procedures after the filing of his grievance. See

Dkt. No. 17-3 at ¶ 4; Dkt. No. 17-4 at ¶ 14 and exh. B. In addition, DOCCS Directive No. 4040

and N.Y.C.R.R. Title 7 provide information about the grievance process and are available in Mid-

State's law library. See Dkt. No. 17-3 at ¶ 4.

       In its initial decision dated November 27, 2018, the Court instructed Plaintiff "to promptly

notify the Clerk's Office and all parties or their counsel, in writing, of any changes in his address;

their failure to do so will result in the dismissal of his action." Dkt. No. 8 at 20 (emphasis

omitted). Plaintiff appears to have been released from confinement at Mid-State on February 28,

2019. See Dkt. No. 17-1 at 3 n.1. Since such time, the Court has attempted to notify Plaintiff via

mail at his Mid-State address with respect to Defendants' motion for summary judgment, a

separate text order of the Court, and the Order, Report, and Recommendation made by Magistrate

Judge Peebles. See Dkt. Nos. 20, 21, 23. Each notice has been returned as undeliverable. See id.

       Currently before the Court is Magistrate Judge Peebles' April 16, 2019 Order, Report, and

Recommendation. No objections have been filed.

                                         III. DISCUSSION

A.     Standard of Review

       When a party files specific objections to a magistrate judge's report-recommendation, the

district court makes a "de novo determination of those portions of the report or specified proposed

findings or recommendations to which objection is made." 28 U.S.C. § 636(b)(1). However,

                                                   3
when a party files "[g]eneral or conclusory objections, or objections which merely recite the same

arguments [that he presented] to the magistrate judge," the court reviews those recommendations

for clear error. O'Diah v. Mawhir, No. 9:08-CV-322, 2011 WL 933846, *1 (N.D.N.Y. Mar. 16,

2011) (citations and footnote omitted). After the appropriate review, "the court may accept,

reject, or modify, in whole or in part, the findings or recommendations made by the magistrate

judge." 28 U.S.C. § 636(b)(1).

       A court may grant a motion for summary judgment only if it determines that there is no

genuine issue of material fact to be tried and that the facts as to which there is no such issue

warrant judgment for the movant as a matter of law. See Chambers v. TRM Copy Ctrs. Corp., 43

F.3d 29, 36 (2d Cir. 1994) (citations omitted). When analyzing a summary judgment motion, the

court "cannot try issues of fact; it can only determine whether there are issues to be tried." Id. at

36-37 (quotation and other citation omitted). Moreover, it is well-settled that a party opposing a

motion for summary judgment may not simply rely on the assertions in its pleadings. See Celotex

Corp. v. Catrett, 477 U.S. 317, 324 (1986) (quoting Fed. R. Civ. P. 56(c), (e)).

       In assessing the record to determine whether any such issues of material fact exist, the

court is required to resolve all ambiguities and draw all reasonable inferences in favor of the

nonmoving party. See Chambers, 43 F.3d at 36 (citing Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 255, 106 S. Ct. 2505, 2513-14, 91 L. Ed. 2d 202 (1986)) (other citations omitted). Where

the non-movant either does not respond to the motion or fails to dispute the movant's statement of

material facts, the court may not rely solely on the moving party's Rule 56.1 statement; rather, the

court must be satisfied that the citations to evidence in the record support the movant's assertions.

See Giannullo v. City of N.Y., 322 F.3d 139, 143 n.5 (2d Cir. 2003) (holding that not verifying in




                                                  4
the record the assertions in the motion for summary judgment "would derogate the truth-finding

functions of the judicial process by substituting convenience for facts").

       In reviewing a pro se case, the court "must view the submissions by a more lenient

standard than that accorded to 'formal pleadings drafted by lawyers.'" Govan v. Campbell, 289 F.

Supp. 2d 289, 295 (N.D.N.Y. 2007) (quoting Haines v. Kerner, 404 U.S. 519, 520, 92 S. Ct. 594,

30 L. Ed. 2d 652 (1972)) (other citations omitted). The Second Circuit has opined that the court

is obligated to "make reasonable allowances to protect pro se litigants" from inadvertently

forfeiting legal rights merely because they lack a legal education. Id. (quoting Traguth v. Zuck,

710 F.2d 90, 95 (2d Cir. 1983)). However, this does not mean that a pro se litigant is excused

from following the procedural requirements of summary judgment. See id. (citing Showers v.

Eastmond, 00 CIV. 3725, 2001 WL 527484, at *2 (S.D.N.Y. May 16, 2001)). Specifically, "a pro

se party's 'bald assertion,' completely unsupported by evidence" is not sufficient to overcome a

motion for summary judgment. Lee v. Coughlin, 902 F. Supp. 424, 429 (S.D.N.Y. 1995) (citing

Carey v. Crescenzi, 923 F.2d 18, 21 (2d Cir. 1991)).

B.     Plaintiff Failed To Exhaust Administrative Remedies in Violation of the PLRA

       The PLRA states that "[no] action shall be brought with respect to prison conditions under

section 1983 of this title, or any other Federal law, by a prisoner confined in any jail, prison, or

other correctional facility until such administrative remedies as are available are exhausted." 42

U.S.C. § 1997e(a). This exhaustion requirement applies to all suits brought by inmates regarding

aspects of prison life. See Porter v. Nussle, 534 U.S. 516, 532 (2002). Inmates must exhaust all

available administrative remedies even if they are seeking only money damages that are not

available in prison administrative proceedings. See Giano v. Goord, 380 F.3d 670, 675 (2d Cir.

2004), abrogated on other grounds by Ross v. Blake, 136 S. Ct. 1850 (2016). The failure to

                                                   5
exhaust is an affirmative defense that must be raised by the defendants and, as such, it is the

defendants' burden to establish that the plaintiff failed to meet the exhaustion requirements. See

Jones v. Bock, 549 U.S. 199, 216 (2007); Key v. Toussaint, 660 F. Supp. 2d 518, 523 (S.D.N.Y.

2009) (citations omitted).

       The Supreme Court has held that in order to properly exhaust an inmate's administrative

remedies, the inmate must complete the administrative review process in accordance with the

applicable state rules. See Jones, 549 U.S. at 218-19 (citing Woodford v. Ngo, 548 U.S. 81

(2006)). In Woodford, the Court held that "proper" exhaustion means that the inmate must

complete the administrative review process in accordance with the applicable procedural rules,

including deadlines, as a prerequisite to bringing suit in federal court. See Woodford, 548 U.S. at

90-103.

       New York State has a three-step administrative review process. First, a grievance is

submitted to the IGRC which reviews and investigates the formal complaint before issuing a

written determination. See 7 N.Y.C.R.R. § 701.5(b). Second, an adverse decision by the IGRC

may be appealed to the Superintendent of the Facility. See id. at § 701.5(c). Third, an adverse

decision by the Superintendent may be appealed to the CORC, which makes the final

determination within the administrative review process. See id. at § 701.5(d).

       If an inmate's grievance contains issues of employee harassment, then the grievance

bypasses the first step of IGRC review and is forwarded directly to the Superintendent. See id. at

§ 701.8(b)(c). The Superintendent must render a written decision within twenty-five days of

receipt of the grievance. See id. at § 701.8(g). An inmate may appeal such a decision to the

CORC within seven days of its receipt. See id. at § 701.8(h).




                                                  6
       If all three levels of review are exhausted, then the prisoner may seek relief in federal

court pursuant to section 1983. See Bridgeforth v. DSP Bartlett, 686 F. Supp. 2d 238, 239

(W.D.N.Y. 2010) (citing Porter, 534 U.S. at 524); Singh v. Goord, 520 F. Supp. 2d 487, 495-96

(S.D.N.Y. 2007) (quoting Hemphill v. New York, 380 F.3d 680, 686 (2d Cir. 2004)).

       To the extent a civil rights claim must be exhausted by the grievance process, completion

of the three-tiered process, through and including a final decision by the CORC, must be

completed before an action asserting that claim may be filed in court. See, e.g., Casey v.

Brockley, No. 9:13-CV-1271, 2015 WL 8008728, *5 (N.D.N.Y. Nov. 9, 2015) ("Receiving a

decision from CORC after commencing litigation does not satisfy PLRA's requirement that

administrative remedies be exhausted before filing suit, and any claim not exhausted prior to

commencement of the suit must be dismissed without prejudice") (citing Neal v. Goord, 267 F.3d

116, 122-23 (2d Cir. 2001), overruled on other grounds, Porter v. Nussle, 534 U.S. 516 (2002));

Rodriguez v. Rosner, No. 12-CV-958, 2012 WL 7160117, *8 (N.D.N.Y. Dec. 5, 2012). "[A]

post-exhaustion amendment of the complaint cannot cure an exhaustion defect existing at the time

the action was commenced." Guillory v. Haywood, No. 9:13-CV-1564, 2015 WL 268933, *11

(N.D.N.Y. Jan. 21, 2015) (citing Neal, 267 F.3d at 122) (other citation omitted).

       Although administrative remedies generally must be exhausted, a prisoner need not

exhaust remedies if they are not "available." Ross, 136 S. Ct. at 1855. "First, an administrative

remedy may be unavailable when 'it operates as a simple dead end – with officers unable or

consistently unwilling to provide any relief to aggrieved inmates.'" Williams, 829 F.3d at 123

(quoting Ross, 136 S. Ct. at 1859). "Second, 'an administrative scheme might be so opaque that it

becomes, practically speaking, incapable of use.'" Id. (quoting Ross, 136 S. Ct. at 1859). "In

other words, 'some mechanism exists to provide relief, but no ordinary prisoner can discern or

                                                 7
navigate it.'" Id. at 123-24 (quoting Ross, 136 S. Ct. at 1859). "Third, an administrative remedy

may be unavailable 'when prison administrators thwart inmates from taking advantage of a

grievance process through machination, misrepresentation, or intimidation.'" Id. at 124 (quoting

Ross, 136 S. Ct. at 1860).

       In the present matter, Magistrate Judge Peebles correctly found that Plaintiff failed to

exhaust available administrative remedies through the proper channels of the IGP. See Dkt. No.

22 at 17. Plaintiff filed a grievance on August 23, 2018 concerning the alleged assault by

Defendants. See Dkt. No. 17-3 at ¶ 10 and exh. B. Since Plaintiff's grievance contained

allegations of employee harassment, it was forwarded directly to Mid-State's Superintendent for

review. See 7 N.Y.C.R.R. § 701.8(b)(c); Dkt. No. 17-3 at ¶ 11. The Superintendent denied

Plaintiff's grievance in a written decision dated November 29, 2018. See Dkt. No. 17-3 at ¶ 11

and exh. C. Plaintiff did not appeal the Superintendent's decision to the CORC. See id. at ¶ 13;

Dkt. No. 17-4 at ¶ 13 and exh. C. Not only did Plaintiff fail to appeal to the CORC, Plaintiff filed

this action prior to the twenty-five day time frame granted to the Mid-State Superintendent for

response. See 7 N.Y.C.R.R. § 701.8(g); Dkt. No. 17-3 at exh. B; see generally Dkt. No. 1.

Plaintiff did not complete the requisite three steps of the IGP and accordingly, failed to exhaust

administrative remedies in violation of the PLRA. See 42 U.S.C. § 1997e(a); Dkt. No. 17-3 at ¶

13; Dkt. No. 17-4 at ¶ 13 and exh. A; see, e.g., Casey, 2015 WL 8008728, at *5 (citing Neal, 267

F.3d at 122-23); Rodriguez, 2012 WL 7160117, at *8 (N.D.N.Y. Dec. 5, 2012). Based on the

foregoing, the Court finds that no reasonable jury could find that Plaintiff exhausted

administrative remedies and, therefore, Magistrate Judge Peebles correctly recommended that the

Court grant Defendants' motion for summary judgment.

C.     Plaintiff Failed to Update His Address in Violation of the Local Rules of the Court

                                                  8
        Rule 41(b) of the Federal Rules of Civil Procedure provides that a court may, in its

discretion, dismiss an action based upon the failure of a plaintiff to prosecute the action, or to

comply with the procedural rules or orders of the court. See Fed. R. Civ. P. 41(b);1 see also Link

v. Wabash R.R. Co., 370 U.S. 626, 630-31 (1962) (upholding the district court's inherent authority

to dismiss an action sua sponte for failure to prosecute, notwithstanding the language of Rule

41(b) which appears to permit such action only on motion of the defendant). This power to

dismiss may be exercised when necessary to achieve orderly and expeditious disposition of cases.

See Freeman v. Lundrigan, No. 6:95-CV-1190, 1996 WL 481534, *1 (N.D.N.Y. Aug. 22, 1996).

        In deciding whether to grant dismissal pursuant to Rule 41(b) for failure to comply with

an order or the court's procedural rules, the court must consider five factors: (1) the duration of

the plaintiff's failure to comply; (2) whether the plaintiff was on notice that failure to comply

would result in dismissal; (3) whether the defendant is likely to be prejudiced by further delay in

the proceedings; (4) a balancing of the court's interest in managing its docket with the plaintiff's

interest in receiving a fair chance to be heard; and (5) whether the judge has adequately

considered a sanction less drastic than dismissal. See Lucas v. Miles, 84 F.3d 532, 535 (2d Cir.

1996). In general, "no factor is dispositive in determining whether dismissal is warranted." See

Spencer v. Doe, 139 F.3d 107, 113 (2d Cir. 1998). Dismissal pursuant to Rule 41(b) for lack of

prosecution or for failure to comply with an order of the court is a matter committed to the

discretion of the district court. See Link, 370 U.S. at 633. The court should exercise this

discretion with caution and restraint because dismissal is a harsh remedy, especially when

invoked against a pro se plaintiff. See Baptiste v. Sommers, 768 F.3d 212, 216-17 (2d Cir. 2014).


       1
          It is well-settled that the term "these rules" in Fed. R. Civ. P. 41(b) refers not only to the
Federal Rules of Civil Procedure but also to the local rules of practice for a district court. See
Tylicki v. Ryan, 244 F.R.D. 146, 147 (N.D.N.Y. 2006).
                                                   9
       In the present matter, Magistrate Judge Peebles correctly found that Plaintiff's action is

subject to dismissal due to his failure to update his address in violation of the Local Rules of the

Court. See Fed. R. Civ. P. 41(b). The Local Rules of the Court require that "[a]ll…pro se

litigants must immediately notify the Court of any change of address." N.D.N.Y. L.R. 10.1(c)(2)

(emphasis omitted). The Court expressly informed Plaintiff of this requirement in its initial

decision and order dated November 27, 2018. See Dkt. No. 8 at 20 ("Plaintiff is also required to

promptly notify the Clerk's Office and all parties or their counsel, in writing, of any changes in his

address; their failure to do so will result in the dismissal of his action" (emphasis omitted )).

Plaintiff appears to have been released from Mid-State on February 28, 2019. See Dkt. No. 17-1

at 3 n.1. Plaintiff failed to update his address with the Court following his release and all

subsequent notices have been returned as undeliverable. See Dkt. Nos. 20, 21, 23.

       In his Order, Report, and Recommendation, Magistrate Judge Peebles correctly weighed

the aforementioned factors in consideration of a dismissal under Rule 41(b) when he found, "the

need to alleviate congestion on the court's docket and defendants' interest in defending against the

claims asserted by plaintiff outweigh his right to receive a further opportunity to be heard in this

matter. As required, I have considered less-drastic sanctions, but reject them as ineffective." Dkt.

No. 22 at 20-21; see Lucas, 84 F.3d at 535 (2d Cir. 1996). Therefore, dismissal pursuant to Rule

41(b) is proper. See Link, 370 U.S. at 633.

                                        IV. CONCLUSION

       After carefully considering Magistrate Judge Peebles' Order, Report, and

Recommendation, the entire record in this matter, the parties' submissions, and the applicable law,

and for the reasons stated herein, the Court hereby,




                                                  10
       ORDERS that Magistrate Judge Peebles' Order, Report, and Recommendation (Dkt. No.

22) is APPROVED and ADOPTED in its entirety; and the Court further

       ORDERS that Defendants' Motion for Summary Judgment (Dkt. No. 17) is GRANTED;

and the Court further

       ORDERS that Plaintiff's complaint is DISMISSED with prejudice; and the Court further

       ORDERS that the Clerk shall enter judgment in Defendants' favor and close this case; and

the Court further

       ORDERS that the Clerk serve a copy of this Memorandum-Decision and Order on all

parties in accordance with the Local Rules.

IT IS SO ORDERED.

Dated: June 12, 2019
       Albany, New York




                                              11
